     Case 1:20-cv-00121-AWI-JLT Document 34 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    TAMECUS REED,                                   Case No. 1:20-cv-00121-NONE-JLT (PC)

12                       Plaintiff,                   ORDER DIRECTING THE CLERK OF
                                                      THE COURT TO CLOSE CASE
13           v.
14    M. MIGUEL, et al.,
15                       Defendants.
16

17          The parties have filed a stipulation of dismissal with prejudice pursuant to Federal Rule of

18   Civil Procedure 41(a)(1). (Doc. 33.) The rule provides that a “plaintiff may dismiss an action

19   without a court order by filing … a stipulation of dismissal signed by all parties who have

20   appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Once a dismissal under Rule 41(a)(1) is properly filed,

21   no order of the court is necessary to effectuate dismissal; the dismissal is effective automatically.

22   See Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999).

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
     Case 1:20-cv-00121-AWI-JLT Document 34 Filed 01/28/21 Page 2 of 2


 1          Because the parties have filed a stipulation of dismissal, signed by all parties or their

 2   counsel of record, this case has ended. Accordingly, the Court DIRECTS the Clerk of the Court

 3   assign this case to a district judge for the purpose of closing the case and to close it. The Court

 4   retains jurisdiction over this matter for purposes of enforcing the parties’ settlement agreement.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     January 27, 2021                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
